Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2021 are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 6/14/2021.
Claims 1, 3, 24-26, 160 are amended, claims 164-178 are added, and claims 28-31, 40-41, 46-159, 161 and 163 are canceled.
Claims 5-18, 20-23, 32-39, 42-45, 162, new claim 166(as per the reason for claims 42-44), new claim 167(as per the reason for claim 21) and 168(as per reason for claims 32 and  42) remain pending and are non-elected as per the election of 11/24/2020.
Claims 1-4, 19, 24-27, 160, 164-165 and 169-170 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 19, 160 and 165 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Taneichi(EP3282059; cited on IDS of 5/6/2021).
Regarding claim 1, Taneichi discloses a reinforced building wall(see Fig. 1), comprising: 
a) a foundation(2) and an anchor rod(3) anchored to the foundation(see Fig. 1); 
b) a first stud wall disposed above the foundation; 
c) the first stud wall having a first bottom plate(4B), a first top plate(4C) and first(23) and second(23) vertical studs operably joined to the first bottom plate and the first top plate; 
d) a horizontal first bridge member(washer fitted to nut 31 adjacent 6op plate 4C, see para. [0030])) disposed between the first stud and the second stud(see Fig. 1); 
e) a second stud wall disposed above the first stud wall(see Fig. 1); 
f) the second stud wall having a second bottom plate(4D), a second top plate(4) and third(23) and fourth(23) vertical studs operably joined to the second bottom plate and the second top plate; 
g) a horizontal second bridge member(washer fitted to nut 31A adjacent top plate 4, see para. [0026]) disposed between the third stud and the fourth stud(see Fig. 1); 
h) a rod post(5, 5A) operably connected to the anchor rod(see Fig. 1); and

Regarding claim 2, Taneichi discloses the reinforced building wall as in claim 1, wherein: 
a) a first nut(31) is threaded to the rod post and operably bearing on an underside of the first bridge member(31) for transferring downward forces from the first bridge member to the rod post; and 
b) a second nut(31A) is threaded to the rod post and operably bearing on an underside of the second bridge member(31A) for transferring downward forces from the second bridge member to the rod post(see Fig. 1, the nuts are secured to the rod post and downward force on the members is transferred to the rod post via the nut) .
Regarding claim 19, Taneichi discloses the reinforced building wall as in claim 1, wherein the first bridge member and the second bridge member are solid metal (washer are inherently solid metal and meet the claim limitation.
Regarding claim 160, Taneichi discloses the reinforced building wall as in claim 1, wherein; 
a) the anchor rod is attached to an anchor; and 
b) the anchor is disposed in an upper portion of the foundation(see Fig. 1).
Regarding claim 165, Taneichi discloses the reinforced building wall as in claim 1, wherein: 

b) a nut(31) is threaded to the rod post and operably bears on a bottom of the first bridge member(see Fig. 1).

Claims 1, 4, 19 and 160 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa(U.S. Pat. Appl. Publ. 2016/0244960; cited on IDS of 11/12/2019).
Espinosa discloses a reinforced building wall, comprising:
a) a foundation(foundation shown in Fig. 7, identical to foundation 6 in Fig. 1; see paras. [0060], [0068]) and an anchor rod (anchor shown in Fig. 7, identical to anchor 4 with rods 8 and 10 coupled together in Fig. 1; see paras. [0060], [0068]) anchored to the foundation (anchor shown in Fig. 7 is operably attached to the foundation; see paras. [0060] and [0068] and Figs. 1 and 7); 
b) a first stud wall (first floor wall constructed from studs 82 and 84; see para. [0068] and Fig. 7) disposed above the foundation (see Fig. 7);
c) the first stud wall having a first bottom plate, a first top plate (includes a bottom and top plate as shown in Fig. 7, identical to bottom plate 28 in Fig. 6 and top plate 26 in Fig. 1) and first and second vertical studs (82 and 84, see para. [0068]) operably joined to the first bottom plate and the first top plate (see Figs. 1 and 7);
d) a horizontal first bridge member (62, see para. [0068] and Fig. 7) disposed between the first stud and the second stud (see para. [0068] and Fig. 7),;

f) the second stud wall having a second bottom plate, a second top plate (includes a bottom and top plate as shown in Fig. 7, identical to bottom plate 28 and top plate 26 shown in Fig. 1) and third and fourth vertical studs (includes studs on opposite sides of bridge member 66; see para [0068] and Fig. 7]) operably joined to the second bottom plate and the second top plate (see Fig. 7);
g) a horizontal second bridge member (66, see para. [0068] and Fig. 7) disposed between the third stud and the fourth stud (see para. [0068] and Fig.);
h) a rod post (10) operably connected to the anchor rod (see Fig. 7); and
i) the rod post is operably connected to the first bridge member and the second bridge member to transfer downward forces from the first bridge member and the second bridge member to the rod post (tie-rod 10 is connected to bridge members 62 and 66 such that downward forces from bridge members 62 and 66 are capable of being transferred to the tie-rod 10; see paras. [0062], [0068], and [0075]-[0076] and Fig. 7).
Regarding claim 4, Espinosa discloses the reinforced building wall as in claim 1, and further discloses wherein the first bridge member and the second bridge member are spaced from the respective first top plate and the second top plate (bridge members 62 and 64 are shown to be disposed between the bottom and top plates of their respective first and second floor walls; see para. [0068] and Fig. 7).

Regarding claim 160, Espinosa '960 discloses the reinforced building wall as in claim 1, and further discloses wherein; a) the anchor rod is attached to an anchor; and b) the anchor is disposed in an upper portion of the foundation (anchor rod shown in figure 7 disposed in an upper portion of the foundation, identical to anchor rod 8 in figure 1 disposed in an upper portion of the foundation 6; paragraphs [0060], [0068)]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 164 and 169 are rejected under 35 U.S.C. 103 as being unpatentable over Taneichi or Espinosa.
Taneichi and Espinosa disclose the reinforced building wall as in claim 1, but lacks the interconnection of the rod post and the anchor post and the rod post being hollow.
Applicant disclosure sets forth several rod posts and interconnections of the post to the anchor rod and lends no criticality to the specific rod and rod connection used(see page 59, lines 1-3 and page 61, lines 17-18). 

Therefore, the specific rod and anchor post and connection used is considered a feature best determined by a skilled artisan given the intended use of the wall.

Claim 170 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa.
Espinosa discloses the reinforced building wall as in claim 1, with the bridge member operably attached to the studs but lacks but the specific attachment being screws.
The specific attachment mechanism is considered a feature best determined by a skilled artisan given the intended use of the wall and the design requirements thereof. 

Response to Amendment
Applicant’s amendment has overcome the previous objections to the drawings with the amendment to the specification.

Allowable Subject Matter
Claims 3 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	No prior art of record shows the rod post threaded to the bridging members to transfer downward forces from the bridge member to the rod post, nor any motivation to do so.  The prior art of record shows similar constructions with the rod under tension to 

Response to Arguments
Applicant’s arguments have been carefully considered. .
Applicant’s arguments regarding the Espinosa reference are not persuasive.  As discussed in the above rejection, the functional term “to transfer downward forces from the fist bridge member and the second bridge member to the rod post” is considered merely functional and the structure of Espinosa is such that this function is capable of occurring or suitable to transfer downward force.  The wall of Espinosa contains all of the elements of the rod post and bridge member of claim 1 and is such that it is actually suitable for said use, even if the use has not been explicitly described in the specification for this purpose.  The claim language does not require the bridge members to positively and directly transfer downward forces to the rod post.
The allowance of claim 2 has been withdrawn in view of the claim amendments and the newly cited Taneichi reference.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/